Citation Nr: 1146773	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-18 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Omaha VA Medical Center (VAMC)


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred during non-VA ambulance transport from a private medical facility to the Omaha VAMC on October 13, 2009. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R. M.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1960 to November 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination by the Omaha VAMC, the agency of original jurisdiction (AOJ).  

In August 2011, the Veteran and R.M., County Service Officer, provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the Lincoln Regional Office.  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  On October 13, 2009, the Veteran incurred unauthorized medical expenses during non-VA ambulance transport by Norfolk Ambulance Service from Faith Regional Hospital to the Omaha VAMC on October 13, 2009. 

2.  At the time services were rendered, the Veteran was service-connected for hypertensive vascular disease, rated 10 percent disabling, tinnitus, rated 10 percent disabling and hearing loss, rated non-compensable. 

3.  VA records document that prior to being transported to the Omaha VAMC from the Faith Regional Hospital on October 13, 2009, the transportation to the Omaha VAMC from Faith Regional Hospital was considered by VA and deemed not authorized for payment.  

4.  The treatment at Faith Regional Hospital prior to the ambulance transport to the VA was paid for by VA.

5.  The Veteran's condition was deemed stabilized by health care providers prior to the ambulance transport to the VA.  


CONCLUSION OF LAW

The criteria for establishing entitlement to payment of or reimbursement for unauthorized medical expenses the Veteran incurred when he was transported by ambulance provided by Norfolk Ambulance Service from Faith Regional Hospital to the Omaha VAMC on October 13, 2009, are not met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52, 17.120, 17.1000-17.1008 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 

The VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002). 


II.  Entitlement to Payment of or Reimbursement for Unauthorized Medical Expenses 

The Veteran has established service connection for hypertensive vascular disease, rated 10 percent disabling, tinnitus, rated 10 percent disabling and hearing loss, rated non-compensable.  At the time in question, he had a combined rating of 20 percent. 

An October 13, 2009, treatment note from Faith Hospital shows that the Veteran presented because he had gotten shocks from his biventricular defibrillator (ICD) the previous two days.  Historically, he had coronary artery bypass graft (CABG) surgery in 2004 and developed cardiomyopathy requiring a defibrillator.  He had just been at Faith Hospital October 9, 2009, to have the defibrillator adjusted.  He was evaluated and myocardial infarction was ruled out.  It was noted that he did not experience chest pain, shortness of breath, orthopnea, PND, or leg edema at the time.  It was also noted that at the times he was shocked he was driving, as he reportedly rolled down the window to talk to somebody.  Once he was coming out of Bomgaars and once he was at an intersection.  The physician evaluating the Veteran noted that he had spoken to the Veteran at length regarding the risk of driving with the ICD shocks and how he could get into an accident and create problems for himself and others.  The physician felt this issue needed to be addressed at the VA with his primary care doctors.  The past medical history of diabetes, hypertension and ischemic cardiomyopathy, status post defibrillator was noted.  Following examination, electrocardiogram and laboratory work, the impression was coronary artery disease, status post bypass grafting in the past, myocardial infarction has been ruled out; ICD shock needs to be interrogated to see the appropriateness of the shock and further modification of the programs, plus, if he has recurrent ventricular tachycardia he may require antiarrythmic therapy based on the testing in the past; diabetes and hypertension, better controlled.  The suggestions included transfer to VA hospital for repeat evaluation.  The examining physician noted that the primary doctor needed to address the issue of driving with the Veteran due to multiple shocks from the ICD.  If they are appropriate shocks, the physician opined that he should not be driving on the road.  

Omaha VA records show that the private hospital contacted the VA by phone at 9:52 a.m., for fee services on October 13, 2009, because the Veteran's defibrillator kept firing.  The Veteran was asked if he was willing to transfer to VA when medically stable and he said yes.  The VA facility was waiting for a telemetry bed to become available before responding.  The VA documentation indicates that the mode of transportation was ambulance but that the Veteran was not eligible for travel.  The Veteran was accepted for transfer to VA at 11:53 a.m.  It was noted that he would be responsible for his ambulance ride.  

An Omaha VA interfacility referral case transfer note dated October 13, 2009, indicated, "Travel not authorized.  Patient/guardian consents to transfer.  Referring physician certifies that benefit of transfer outways (sic) risk."  It was noted that the defibrillator kept firing and the reason for referral was a cardio consult to check defibrillator and medication adjustments.  He was deemed medically and behaviorally stable and the level of care prior to transfer was telemetry.  Telemetry was to be required at the receiving site as well.  Mode of transfer was ALS ambulance, treatment required during transfer was noted as O2 monitor.  The request was documented at 11:55 a.m. and the planned arrival was 2 p.m.  

Records from the ambulance company show a $1925.00 bill to the Veteran for the transfer on October 13, 2009.  The Veteran submitted the bill for payment to VA.  This was denied by letter dated February 9, 2010.  The Veteran was informed that he was not entitled to payment of the bill because he did not meet the criteria for travel eligibility to include having a service-connected rating of 30 percent or more, traveling for a service-connected condition, receiving VA pension, or having an income below the maximum annual VA pension rate.  The letter also informed him that he did not qualify for Special Mode Transportation (ambulance, wheelchair van, etc) to include traveling for a condition requiring an ambulance or specially-equipped van, meeting the criteria listed above, and having the travel pre-authorized (authorization not required for emergencies if a delay would be hazardous to life or health.)  He was informed that on the date concerned that travel by ambulance was not authorized.  

The Veteran appealed.  In the statement of the case, the Veteran was provided the specific requirements for eligibility for travel payments and special mode of transportation set for the in the VHA Handbook 1601B.05.  Included among the requirements is that a VHA health care clinician determines that this mode of transportation is clinically required.

The Veteran has urged that he was in a state of emergency from the time he arrived at Faith Hospital to at least the time he arrived at the VA hospital.  He indicated that his daughter could have driven him to the VA and saved him the money for the ambulance bill if he had known it was not going to be paid for by VA.  He testified that he felt he was under the VA control when he was told at Faith that he would be taking an ambulance to the VA hospital.  He did note that he knew two individuals who had similar situations and that VA did not pay for the ambulance transfer.  In essence, he states that VA is responsible for his transport because VA agreed to take him as a patient.  He described the ride in the ambulance to the VA as one in which he was sitting and visiting with the guy in the back of the ambulance.  He had no wires hooked up and no IV's.  

Generally, in order to be entitled to payment of or reimbursement for private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  Under 38 U.S.C.A. § 1728 , VA is required to pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating a service-connected disability or for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

To be eligible for payment of or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002. 

Under 38 C.F.R. § 17.1003, reimbursement for ambulance services may be made for transporting a veteran to a facility only if, among other conditions are met, (a) payment or reimbursement for emergency treatment provided by such facility is authorized under 38 U.S.C.A. § 1725.  Additional requirements include that (b) the Veteran is financially liable to the provider for the emergency transportation, (c) The Veteran has no coverage under a health plan contract for reimbursement or payment, in whole or in part, for the emergency transportation.  See 38 C.F.R. § 17.1003 (2011).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

First, considering the criteria under 38 U.S.C.A. § 1728, the Board notes that the Veteran received treatment in the emergency room of a private hospital on October 13, 2009.  The VA paid for this treatment according to the Veteran.  The issue here is with the transportation between the private facility and the VA.  The Board notes that the uncontroverted medical record evidence shows that the Veteran's condition had stabilized prior to transfer to VA.  Moreover, VA clearly considered and denied authorization for transfer to VA.  The record is replete with reference to this finding by VA.  Therefore, threshold legal requirements for establishing entitlement to payment of or reimbursement for medical expenses under 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 for the ambulance ride are not met.  It appears that the private physician felt the Veteran should not drive until his defibrillator was properly checked out by VA and did not trust that the Veteran was not driving his car himself.  However, this is not the criteria for VA payment of fees for the ambulance ride.  The criteria for ambulance transport by VA were clearly not met and in fact were denied affirmatively prior to the Veteran's ambulance ride.  The documented record shows that a VA clinician determined that special transportation was not clinically required and that VA took all steps to apprise the Veteran of this fact.  Considering that the documentation that transportation was not authorized, establishing entitlement to payment of or reimbursement under 38 C.F.R. § 17.1003 for the ambulance ride are not met.  The preponderance of the evidence is against this claim, and it must be denied. 



ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred through Norfolk Ambulance Service for special transportation from Faith Regional Hospital to the Omaha VA Medical Center (VAMC) on October 13, 2009, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


